Citation Nr: 0819990	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  04-35 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.	Entitlement to service connection for a lumbar spine 
disorder.

2.	Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The veteran had active military service from September 1976 
to September 1980.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  In December 2004, the veteran testified during 
a personal hearing at the RO.  A transcript of that hearing 
is of record.  In a May 2007 decision, the Board denied the 
veteran's claims.

The veteran appealed the Board's May 2007 decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter referred to as "the Court").  In that 
litigation, a Joint Motion for Remand was filed by the 
appellant and the VA General Counsel, averring that remand 
was required as the Board found a November 2003 VA 
examination inadequate for rating purposes but did not 
discuss whether another examination or opinion, or further 
clarification of the 2003 opinion, was warranted to determine 
the etiology of the veteran's claimed disabilities.  In an 
Order of January 2008, the Court vacated the Board's decision 
and remanded the matter, pursuant to the Joint Motion.  A 
copy of the Court's Order in this matter has been placed in 
the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he has current cervical spine and 
lumbar spine disorders related to an accident in service.  He 
states that these conditions interfere with his ability to 
maintain gainful employment.  During his December 2004 RO 
hearing, he testified that he injured his neck when a 
tailgate of a truck swung down, striking the back of his 
shoulder and his neck .  He stated that, from what he 
remembered, he went to sick bay and was put on light duty for 
a couple of weeks or more, and that, ever since then, he had 
neck problems.  The hearing officer noted that the records 
showed some post service accidents and asked about those 
instances.  The veteran stated that such instances aggravated 
the in-service injury.

Service treatment records include a February 1979 clinical 
record indicating that the veteran was involved in an 
automobile accident one week earlier.  He complained of pain 
in the vertebral column and his neck.  Results of x-rays 
taken at the time were within normal limits.  There was no 
vertebral tenderness or gross deformity.  The examiner 
described it as muscle soreness.  In March 1979, the veteran 
was seen for an evaluation of thoracic back pain.  The 
examiner noted that x-rays showed no fracture or displacement 
and stated it was probably a sprain.  When examined for 
separation in April 1980, the veteran reported a history of 
cervical and low back pain secondary to an accident in 1978 
and that he periodically had pain in those areas since that 
time.  Clinical evaluations of the neck and spine were 
normal.

Post service, records indicate the veteran injured his 
sciatic nerve as a result of the removal of a mass, in 
approximately 1994, unrelated to service.  

Private medical records show that the veteran reported low 
back pain in August 1996 when he reported that he was 
sweeping his driveway, injured his lower back, and now felt a 
constant pain in his low back

In March 2001, the veteran reported that he felt something 
pull in his back when he extended a ladder.  The examiner 
noted that the veteran reported he felt it was an aggravation 
of a condition he had in the past. The examiner did not take 
any x-rays and diagnosed lumbosacral strain/sprain.  Since 
that time, the veteran was seen with complaints of low back 
pain, but no medical professional attributed the back pain to 
an injury in service.  In fact, the records show the veteran 
attributing the pain to post service incidents.  In January 
2002, the veteran reported having slept in a different bed, 
which had aggravated his pain.  A VA treatment record 
indicates that the veteran reported he ruptured a disc in 
January 2002.  A March 2002 private medical record shows that 
veteran reported that he developed "spontaneous onset of 
first time symptoms of severe left sided sciatica" in January 
with "no history of trauma." The examiner noted the veteran 
stated that his "previous lower back problems have generally 
been occasional and manageable."  He was found to have disc 
herniation. The record shows that he underwent surgeries to 
his low back in May and June 2002 to treat the disc 
herniation.  A January 2003 private medical record shows that 
the veteran fell down the stairs that increased his pain in 
the low back.

As noted above, in November 2003, the veteran underwent VA 
examination and the examiner noted that the veteran reported 
he injured his neck and left shoulder and that subsequently 
he had developed low back pain in service.  The veteran said 
that he was put on light duty with no lifting and put on 
sedentary work for the remainder of his tour of duty.  He 
also stated that over time, his back pain had gotten worse 
and he was diagnosed with disc disease.  The VA examiner 
entered a diagnosis of "service-connected" back injuries.  

But, in its May 2007 decision, the Board found that the VA 
examiner's diagnosis was inaccurate, as it was based upon 
history reported by the veteran, that was not accurate, and 
the examiner specifically noted that he had not reviewed the 
claims file at the time the veteran was examined.  The Board 
noted that the veteran's report of what happened in service 
and being put on light duty until discharge from service was 
not accurate.  Additionally, the Board noted that the veteran 
failed to report that he was not seen for the 15 years 
following his discharge from service.  Finally, the veteran 
did not report that he sustained additional injuries to his 
low back beginning in 1996.  The Board accorded little to no 
probative value to this examiner's statement that the claimed 
low back was "service connected.".

However, the Joint Motion noted that, while the Board found 
the November 2003 VA examination inadequate for rating 
purposes, it failed to discuss whether additional evidence, 
e.g., another examination or medical opinion, or 
clarification of the November 2003 VA examination report was 
warranted.  Given that it has been more than 4 years since 
the veteran was examined by VA, and in the interest of due 
process, the Board is of the opinion that he should be afford 
a new VA examination to determine the etiology of any lumbar 
and cervical spines disorders found to be present.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and as interpreted by United 
States Court of Appeals for Veterans 
Claims and the Federal Court are fully 
complied with and satisfied.  

2.  The RO/AMC should contact the veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA who 
treated the veteran for any disability of 
the spine since August 2005.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be afforded VA 
orthopedic and neurologic examinations of 
his spine.  All indicated tests and 
studies are to be performed, and a 
comprehensive pre- and post-service 
social and occupational history are to be 
obtained.  The history should include 
information regarding any pre- and post-
service injuries to the back (motor 
vehicle accidents, employment injuries, 
recreational or in-home injuries).  The 
veteran should indicate whether he has 
filed any worker compensation claims, or 
other claims, for any back injuries.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the physician 
performing the examination for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  

Following a review of the claims folder, 
examination of the veteran and utilizing 
sound medical principles, the physician 
is requested to address the following 
matters.

a.  Does the appellant currently have 
disorders manifested by lumbar or 
cervical spine pain, or other chronic 
back or neck disability (or 
disabilities)?

b.  The examiner is requested to 
provide an opinion concerning the 
etiology of any lumbar and cervical 
spine disorders found to be present, 
to include whether it is at least as 
likely as not (i.e., to at least a 50- 
50 degree of probability) that any 
currently diagnosed lumbar and 
cervical spine disorders were caused 
by military service (including the 
findings noted in the February and 
March 1979 and April 1980 service 
treatment records), or whether such an 
etiology or relationship is unlikely 
(i.e., less than a 50-50 probability).

c.  A complete rationale should be 
provided for all opinions expressed.  
If determination cannot be made 
without resort to speculation, the 
physician should so state.  .

NOTE: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  Thereafter, the RO/AMC should 
readjudicate the veteran's claims for 
service connection for lumbar and 
cervical spine disorders.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the June 
2005 SSOC. An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



